Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 and August 19,2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 7-8 and 14 are pending in this application.
4.	Claims 1, 7 and 14 have been amended.
Response to Arguments
5.	Applicant's arguments filed July 20, 2021  have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al.(US 2014/0301461 A1)(hereinafter Jeon) in view of Li et al.(US 2019/0116373 A1)(hereinafter Li2).
Regarding claim 1, Jeon discloses a method for decoding a video and an apparatus for decoding a video [See at least Figs. 3-5, 9-10 and 12-14 regarding video decoder and its method] , the method and the apparatus comprising: 
determining whether to split a parent node coding block based on quad-tree partitioning[See at least Fig. 5 and par. 0094-0111 regarding partitioning process using quad tree structure. Referring to FIG. 5, through the partitioning, a CTB 500 may have a hierarchical structure consisting of a smaller CU 510. The hierarchical structure of the CTB 500 may be specified based on size information, depth information, partition flag information, etc.  The information regarding a size of the CTB, the partition depth information, the partition flag information, etc., may be transmitted from an encoder to a decoder by being included in a sequence parameter set (SPS) on a bit-stream.  Thus, the decoder is configured to determine how to split a parent coding block using the quad tree structure. Para 98];
[See at least Figs. 5, 12 and par. 0094-0111 regarding in case of an inter prediction 530, a partitioning mode of a CU (and/or PU) may be 2N x N, N x 2N, 2N x nU,  2N x nD, nL x 2N, nR x 2N, where the parent CU is partitioned into two non-square shaped coding blocks. In Figure 5, for example, the partition mode of a CU(and/or PU) may be 2N x N( by using a horizontal line partition) or may be N x 2N(by using a vertical line partition). In both cases, non-square coding blocks being partitioned are of the same size.].
Jeon does not explicitly disclose determining whether to split one of the non-square coding blocks into two partitions or not; and splitting the non-square coding block into two partitions by applying either the horizontal binary-tree partitioning or the vertical binary-tree partitioning when it is determined to split the non-square coding block. 
However, determining to split a non-square coding block into two partitions or not  and  applying either a horizontal binary-tree partitioning or a vertical-tree partitioning when it is determined to split the non-square coding block was well known in the art at the time of the invention was filed as evident from the teaching of Li2[See at least Figs. 1-12,  par. 0050, 0055, 0058, 0085-0087, 0100-0102, 0107, 0112, 0152, 0156, 0160-0169, 0172, 0180-0181 regarding In some examples, video encoder 22 and/or video decoder 30 may apply preconfigured constraints on supported partitioning types in order to avoid duplicated partitioning for a certain region of a video picture or region of a CTU.  In one example, when a block is split with non-symmetric partition type, video encoder 22 and/or video decoder 30 may be configured to not further split the largest sub-block that is split from the current block... In accordance with some examples of this disclosure, entropy decoding unit 150, or another processing unit of video decoder 30, may determine a tree structure as part of obtaining the syntax elements from the bitstream... In the example of FIG. 10B, video decoder 30 may determine a tree structure comprising a plurality of nodes (250).  The plurality of nodes includes a plurality of leaf nodes and a plurality of non-leaf nodes the leaf nodes have no child nodes in the tree structure.  The non-leaf nodes include a root node of the tree structure.  The root node corresponds to an initial video block of the video data.  For each respective non-root node of the plurality of nodes, the respective non-root node corresponds to a video block that is a sub-block of a video block corresponding to a parent node in the tree structure of the respective non-root node. Each respective non-leaf node of the plurality of non-leaf nodes has one or more child nodes in the tree structure.  For each respective non-leaf node of the tree structure at each depth level of the tree structure, there are a plurality of allowed partition types of three or more partition structures (e.g., BT, QT, and TT partition structures) for the respective non-leaf node and the video block corresponding to the respective non-leaf node is partitioned into video blocks corresponding to the child nodes of the respective non-leaf node according to one of the plurality of allowable partition types.  Each respective allowed partition type of the plurality of allowed partition types corresponds to a different way of partitioning the video block corresponding to the respective non-leaf node into video blocks corresponding to the child nodes of the respective non-leaf node.  Furthermore, in this example, for each (or at least one) respective leaf node of the tree structure, video decoder 30 reconstructs the video block corresponding to the respective leaf node (252). In another example, the partition types of the quad-tree partition structure include one or more of a squared quad-tree partition type or a rectangular quad-tree partition type, the partition types of the binary-tree partition structure include one or more of a symmetric binary-tree partition type or non-symmetric binary-tree partition type,… In one specific example of the disclosure, video decoder may be configured to partition video blocks according to three different partition structures (QT, BT, and TT), with five different partitioning types allowed at each depth.  The partitioning types include quad-tree partitioning (QT partition structure), horizontal binary-tree partitioning (BT partition structure), vertical binary-tree partitioning (BT partition structure), horizontal center-side triple-tree partitioning (TT partition structure), and vertical center-side tripe-tree partitioning (TT partition structure), as shown in FIGS. 5A-5E…(Thus, the video decoder is configured to determine to split into two non-squared or squared coding blocks and whether horizontal binary-tree or vertical binary-tree partitioning is performed)]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon with Li2 teachings by including “determining whether to split one of the non-square coding blocks into two partitions or not; and splitting the non-square coding block into two partitions by applying either the horizontal binary-tree partitioning or the vertical binary-tree partitioning when it is determined to split the non-square coding block” because this combination has the benefit of providing more flexibly portioning of video data and allowing for greater coding efficiency[See Li2: at least par. 0006-0011, 0032].
Further on, Li2 teaches or suggest wherein when the parent node coding block is split based on the horizontal binary-tree partitioning, the horizontal binary-tree partitioning is determined not to be allowed to the non-square coding block, and wherein when the parent node coding block is split based on the vertical binary-tree partitioning, the vertical binary-tree partitioning is determined not to be allowed to the non-square coding block[See Li2: at least Figs. 1-12,  par. 0050, 0055, 0058, 0085-0087, 0100-0102, 0107, 0112, 0152, 0156, 0160-0169, 0172, 0180-0181 regarding In some examples, video encoder 22 and/or video decoder 30 may apply preconfigured constraints on supported partitioning types in order to avoid duplicated partitioning for a certain region of a video picture or region of a CTU.  In one example, when a block is split with non-symmetric partition type, video encoder 22 and/or video decoder 30 may be configured to not further split the largest sub-block that is split from the current block... In accordance with some examples of this disclosure, entropy decoding unit 150, or another processing unit of video decoder 30, may determine a tree structure as part of obtaining the syntax elements from the bitstream... In the example of FIG. 10B, video decoder 30 may determine a tree structure comprising a plurality of nodes (250).  The plurality of nodes includes a plurality of leaf nodes and a plurality of non-leaf nodes the leaf nodes have no child nodes in the tree structure.  The non-leaf nodes include a root node of the tree structure.  The root node corresponds to an initial video block of the video data.  For each respective non-root node of the plurality of nodes, the respective non-root node corresponds to a video block that is a sub-block of a video block corresponding to a parent node in the tree structure of the respective non-root node. Each respective non-leaf node of the plurality of non-leaf nodes has one or more child nodes in the tree structure.  For each respective non-leaf node of the tree structure at each depth level of the tree structure, there are a plurality of allowed partition types of three or more partition structures (e.g., BT, QT, and TT partition structures) for the respective non-leaf node and the video block corresponding to the respective non-leaf node is partitioned into video blocks corresponding to the child nodes of the respective non-leaf node according to one of the plurality of allowable partition types.  Each respective allowed partition type of the plurality of allowed partition types corresponds to a different way of partitioning the video block corresponding to the respective non-leaf node into video blocks corresponding to the child nodes of the respective non-leaf node.  Furthermore, in this example, for each (or at least one) respective leaf node of the tree structure, video decoder 30 reconstructs the video block corresponding to the respective leaf node (252). In another example, the partition types of the quad-tree partition structure include one or more of a squared quad-tree partition type or a rectangular quad-tree partition type, the partition types of the binary-tree partition structure include one or more of a symmetric binary-tree partition type or non-symmetric binary-tree partition type,… In the examples of FIG. 10A and FIG. 10B, for each respective non-leaf node of the tree structure other than the root node, the plurality of allowed partition types for the respective non-leaf node may be independent of a splitting pattern according to which a video block corresponding to a parent node of the respective non-leaf node is partitioned into video blocks corresponding to child nodes of the parent node of the respective non-leaf node.  For instance, unlike VCEG proposal COM16-C966, if the video block of a particular node is split according to a binary-tree splitting pattern, the video block of a child node of the particular node may be split according to a quad-tree splitting pattern… (Thus, the video decoder is configured to determine not to allow a child node into horizontal binary-tree or into vertical binary-tree partitioning when a particular node is determined in accordance to a binary-tree splitting pattern)], and 
wherein the parent node coding block has a size of 128x128 [See Li2: at least par. 0072 regarding In one example of the QTBT partitioning structure, the CTU size is set as 128x128 (e.g., a 128x128 luma block and two corresponding 64x 64 chroma blocks), the MinQTSize is set as 16x16, the MaxBTSize is set as 64 x 64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4.  The quad-tree partitioning is applied to the CTU first to generate quad-tree leaf nodes.  The quad-tree leaf nodes may have a size from 16x16 (i.e., the MinQTSize is 16x16) to 128x128 (i.e., the CTU size)…(Thus, a parent node can has a size of 128 x 128)].
Regarding claims 7 and 14, Jeon discloses a method for encoding a video [See at least Figs. 1-2, 5, 9-10 and 12-14 regarding video encoder and its method] and a non-transitory computer-readable medium for storing data associated with a video signal, [See at least Figs. 1-2, 5, 9-10 and 12-14 regarding video encoder and its method. For example, in Fig. 1 memory 150 for the video encoder], comprising: a data stream stored in the non-transitory computer-readable medium[See at least Figs. 1-2, 5, 9-10 and 12-14, par. 0073 regarding video encoder and its method. For example, in Fig. 1 memory 150 for the video encoder may store the reconstructed block or picture calculated by using the filter 145.  The reconstructed block or picture stored in the 
memory 150 may be provided to the predictor 110 for performing the inter prediction.], the method  and the data stream being encoded by an encoding method which comprising: 
determining whether to split a parent node coding block based on quad-tree partitioning [See at least Fig. 5 and par. 0094-0111 regarding partitioning process using quad tree structure. Referring to FIG. 5, through the partitioning, a CTB 500 may have a hierarchical structure consisting of a smaller CU 510. The hierarchical structure of the CTB 500 may be specified based on size information, depth information, partition flag information, etc.  The information regarding a size of the CTB, the partition depth information, the partition flag information, etc., may be transmitted from an encoder to a decoder by being included in a sequence parameter set (SPS) on a bit-stream.  Thus, the encoder is configured to determine how to split a parent coding block using the quad tree structure.]; and 
 determining whether to split the parent node coding block based on binary-tree partitioning when it is determined that the parent node coding block is not split based on the quad-tree partitioning, splitting the parent node coding block into two non-square coding blocks of the same size by applying horizontal line / horizontal binary tree partitioning or vertical binary-tree partitioning when it is determined to split the parent [See at least Figs. 5, 12 and par. 0094-0111 regarding in case of an inter prediction 530, a partitioning mode of a CU (and/or PU) may be 2N x N, N x 2N, 2N x nU,  2N x nD, nL x 2N, nR x 2N, where the parent CU is partitioned into two non-square shaped coding blocks. In Figure 5, for example, the partition mode of a CU(and/or PU) may be 2N x N( by using a horizontal line partition) or may be N x 2N(by using a vertical line partition). In both cases, non-square coding blocks being partitioned are of the same size.].
Jeon does not explicitly disclose determining whether to split one of the non-square coding blocks into two partitions or not; and splitting the non-square coding block into two partitions by applying either the horizontal binary-tree partitioning or the vertical binary-tree partitioning when it is determined to split the non-square coding block. 
However, determining to split a non-square coding block into two partitions or not  and  applying either a horizontal binary-tree partitioning or a vertical-tree partitioning when it is determined to split the non-square coding block was well known in the art at the time of the invention was filed as evident from the teaching of Li2[See at least Figs. 1-12,  par. 0050, 0055, 0058, 0085-0087, 0100-0102, 0107, 0112, 0152, 0156, 0160-0169, 0172, 0180-0181 regarding In some examples, video encoder 22 and/or video decoder 30 may apply preconfigured constraints on supported partitioning types in order to avoid duplicated partitioning for a certain region of a video picture or region of a CTU.  In one example, when a block is split with non-symmetric partition type, video encoder 22 and/or video decoder 30 may be configured to not further split the largest sub-block that is split from the current block... In accordance with some examples of this disclosure, entropy decoding unit 150, or another processing unit of video decoder 30, may determine a tree structure as part of obtaining the syntax elements from the bitstream... In the example of FIG. 10B, video decoder 30 may determine a tree structure comprising a plurality of nodes (250).  The plurality of nodes includes a plurality of leaf nodes and a plurality of non-leaf nodes the leaf nodes have no child nodes in the tree structure.  The non-leaf nodes include a root node of the tree structure.  The root node corresponds to an initial video block of the video data.  For each respective non-root node of the plurality of nodes, the respective non-root node corresponds to a video block that is a sub-block of a video block corresponding to a parent node in the tree structure of the respective non-root node. Each respective non-leaf node of the plurality of non-leaf nodes has one or more child nodes in the tree structure.  For each respective non-leaf node of the tree structure at each depth level of the tree structure, there are a plurality of allowed partition types of three or more partition structures (e.g., BT, QT, and TT partition structures) for the respective non-leaf node and the video block corresponding to the respective non-leaf node is partitioned into video blocks corresponding to the child nodes of the respective non-leaf node according to one of the plurality of allowable partition types.  Each respective allowed partition type of the plurality of allowed partition types corresponds to a different way of partitioning the video block corresponding to the respective non-leaf node into video blocks corresponding to the child nodes of the respective non-leaf node.  Furthermore, in this example, for each (or at least one) respective leaf node of the tree structure, video decoder 30 reconstructs the video block corresponding to the respective leaf node (252). In another example, the partition types of the quad-tree partition structure include one or more of a squared quad-tree partition type or a rectangular quad-tree partition type, the partition types of the binary-tree partition structure include one or more of a symmetric binary-tree partition type or non-symmetric binary-tree partition type,… In one specific example of the disclosure, video decoder may be configured to partition video blocks according to three different partition structures (QT, BT, and TT), with five different partitioning types allowed at each depth.  The partitioning types include quad-tree partitioning (QT partition structure), horizontal binary-tree partitioning (BT partition structure), vertical binary-tree partitioning (BT partition structure), horizontal center-side triple-tree partitioning (TT partition structure), and vertical center-side tripe-tree partitioning (TT partition structure), as shown in FIGS. 5A-5E…(Thus, the video decoder is configured to determine to split into two non-squared or squared coding blocks and whether horizontal binary-tree or vertical binary-tree partitioning is performed)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon with Li2 teachings by including “determining whether to split one of the non-square coding blocks into two partitions or not; and splitting the non-square coding block into two partitions by applying either the horizontal binary-tree partitioning or the vertical binary-tree partitioning when it is determined to split the non-square coding block” because this combination has the benefit of providing more flexibly portioning of video data and allowing for greater coding efficiency[See Li2: at least par. 0006-0011, 0032].
 [See Li2: at least Figs. 1-12,  par. 0050, 0055, 0058, 0085-0087, 0100-0102, 0107, 0112, 0152, 0156, 0160-0169, 0172, 0180-0181 regarding In some examples, video encoder 22 and/or video decoder 30 may apply preconfigured constraints on supported partitioning types in order to avoid duplicated partitioning for a certain region of a video picture or region of a CTU.  In one example, when a block is split with non-symmetric partition type, video encoder 22 and/or video decoder 30 may be configured to not further split the largest sub-block that is split from the current block... In accordance with some examples of this disclosure, entropy decoding unit 150, or another processing unit of video decoder 30, may determine a tree structure as part of obtaining the syntax elements from the bitstream... In the example of FIG. 10B, video decoder 30 may determine a tree structure comprising a plurality of nodes (250).  The plurality of nodes includes a plurality of leaf nodes and a plurality of non-leaf nodes the leaf nodes have no child nodes in the tree structure.  The non-leaf nodes include a root node of the tree structure.  The root node corresponds to an initial video block of the video data.  For each respective non-root node of the plurality of nodes, the respective non-root node corresponds to a video block that is a sub-block of a video block corresponding to a parent node in the tree structure of the respective non-root node. Each respective non-leaf node of the plurality of non-leaf nodes has one or more child nodes in the tree structure.  For each respective non-leaf node of the tree structure at each depth level of the tree structure, there are a plurality of allowed partition types of three or more partition structures (e.g., BT, QT, and TT partition structures) for the respective non-leaf node and the video block corresponding to the respective non-leaf node is partitioned into video blocks corresponding to the child nodes of the respective non-leaf node according to one of the plurality of allowable partition types.  Each respective allowed partition type of the plurality of allowed partition types corresponds to a different way of partitioning the video block corresponding to the respective non-leaf node into video blocks corresponding to the child nodes of the respective non-leaf node.  Furthermore, in this example, for each (or at least one) respective leaf node of the tree structure, video decoder 30 reconstructs the video block corresponding to the respective leaf node (252). In another example, the partition types of the quad-tree partition structure include one or more of a squared quad-tree partition type or a rectangular quad-tree partition type, the partition types of the binary-tree partition structure include one or more of a symmetric binary-tree partition type or non-symmetric binary-tree partition type,… In the examples of FIG. 10A and FIG. 10B, for each respective non-leaf node of the tree structure other than the root node, the plurality of allowed partition types for the respective non-leaf node may be independent of a splitting pattern according to which a video block corresponding to a parent node of the respective non-leaf node is partitioned into video blocks corresponding to child nodes of the parent node of the respective non-leaf node.  For instance, unlike VCEG proposal COM16-C966, if the video block of a particular node is split according to a binary-tree splitting pattern, the video block of a child node of the particular node may be split according to a quad-tree splitting pattern… (Thus, the video decoder is configured to determine not to allow a child node into horizontal binary-tree or into vertical binary-tree partitioning when a particular node is determined in accordance to a binary-tree splitting pattern)], and wherein the parent node coding block has a size of 128x128 [See Li2: at least par. 0072 regarding In one example of the QTBT partitioning structure, the CTU size is set as 128x128 (e.g., a 128x128 luma block and two corresponding 64x 64 chroma blocks), the MinQTSize is set as 16x16, the MaxBTSize is set as 64 x 64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4.  The quad-tree partitioning is applied to the CTU first to generate quad-tree leaf nodes.  The quad-tree leaf nodes may have a size from 16x16 (i.e., the MinQTSize is 16x16) to 128x128 (i.e., the CTU size)…(Thus, a parent node can has a size of 128 x 128)].

9.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al.(US 2014/0301461 A1)(hereinafter Jeon) in view of Li et al.(US 2019/0116373 A1)(hereinafter Li2) in further view of LEE et al.(US 2015/0172695 A1)(hereinafter Lee).
Regarding claims 2 and 8,  Jeon and Li2 teach all the limitations of claims 1 and 7, and are analyzed as previously discussed with respect to that claim.
Jeon and Li2 do not explicitly disclose wherein the method further comprises decoding size information specifying a size of a merge process region / determining a size of a merge processing region, and wherein if both the non-square coding blocks are 
However, encoding and decoding size information of a merge processing region was well known in the art at the time of the invention was filed as evident from the teaching of Lee[See at least par.  0007-0009, 0030 regarding The method may include decoding motion estimation region (MER) related information… The method may further include adaptively determining a spatial merge candidate block according to a size of the MER and a size of the prediction object block if the prediction object block and the spatial merge candidate block are included in the same MER… The MER related information may be information related to the size of the MER and transmitted in unit of a picture...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon and Li2 with Lee teachings by including “wherein the method further comprises decoding size information specifying a size of a merge process region / determining a size of a merge processing region” because this combination has the benefit of providing motion estimation region related information used to made determinations of candidate blocks in a motion estimation region to reduce implemental complexity [See Lee: at least par. 0007-0009].
Further on, Lee teaches or suggests wherein if both the non-square coding blocks are included in the same merge processing region, one of the non-square coding blocks is not available as a merge candidate for the other of the non-square coding blocks[See at least par. 0030, 0080-0087 regarding according to an exemplary embodiment of the present invention, when the merging candidate block of the current block and the current block belong to the same MER, the merging candidate block of the current block is excluded and motion information of at least one block at another location may be added as the merging candidate according to a size of the current block and an MER size…(Thus, a merging candidate can be determined as unavailable when it belongs to the same MER as the current block in accordance to the size of the blocks)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482